Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
	- Claims 1, 6-7 and 10, 11 are allowed.

Priority
 	Applicant’s priority claim to benefit of US Provisional Application No.62/028197, filed on July 23, 2014, is acknowledged.

Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
- During a telephonic interview held on 7/23/2020, Applicant’s representatives Mr. Steven Castaneda and Mr. Justin Jimenez authorized the Examiner’s amendment presented below in order to differentiate the current invention from the prior art of record.

	- In view of the above, independent claim 1, as amended, is deemed allowable. Claims 6-7 and 10-11 depend on claim 1 and therefore they are allowable by virtue of their dependency. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Examiner’s Amendment
 	The following Examiner’s amendment was authorized by Mr. Steven Castaneda and Mr. Justin Jimenez during a telephonic interview held on 7/23/2020.
Please amend the claims as follows:

1. (currently amended) A method for alerting a client system of a potential malware threat, comprising:
receiving a first set of network traffic data of a source system;
extracting from the first set of network traffic data: a first Internet Protocol (IP) address, timestamps of identified attacks, a Universal Record Locator (URL), and a domain name;
using the first IP address to determine a network queue;
using the timestamps of the identified attacks on the network queue to determine queuing based features, wherein the queuing based features include an infection arrival rate and an infection service rate;
using the URL to determine URL based features, wherein the URL based features include at least one of an entropy of the URL and a length of the URL;
using the domain name to determine domain based features, wherein the domain based features include historical replication of Domain Name System (DNS) data for the first IP address or the domain name;
using the first IP address to determine a network prefix Classless Inter-Domain Routing (CIDR) and an Autonomous System Number (ASN);
using the network prefix (CIDR) and the Autonomous System Number (ASN) to determine Boarder Gateway Protocol (BGP) based features;
wherein the BGP based features includes CIDR size, ASN size, BGP route length, and a flag indicating whether the first IP address belongs to a hijacked route or prefix;
 	aggregating the queuing based features, the URL based features, the BGP based features, and the domain based features to generate a trained model;
receiving a second set of network traffic data of a target system;
wherein the second set of network traffic data comprises a second IP address;
applying the trained model to the second set of traffic data to score a threat level of the
second IP address;
alerting the client system of the threat level;
wherein the first set of network traffic data is agnostic with respect to the second set of network traffic data; 
wherein at least one of the first set of network traffic data and the second set of network traffic data includes at least one of the following: Threat feeds, DNS Logs, Hypertext Transfer Protocol (HTTP) Logs, Hypertext Markup Language (HTML) Webpages, Malware Payload, Malware Sandbox, System Logging Protocols (Syslogs), Packet Capture Application Programming Interfaces (PCAPs), and Regional Internet Registry (RIR) information; and 
wherein the source system is different from the client system.

2-5. (canceled)

6. (previously presented) The method of claim 1, further comprising aggregating and processing multiple threat feeds from additional clients, and clustering meta information from the multiple threat feeds according to network size.

7. (currently amended) The method of claim 6 wherein the meta information comprises at least one of the following: a time series, URLs, Domains, attack category, Threat Feed, Payload Analysis, BGP Extraction.

8-9. (canceled)

10. (previously presented) The method of claim 6 wherein the meta information comprises at least one of the following: new IP assignments, new IP allocations, new IP re-assignments, and new IP re-allocations.

11. (currently amended) The method of claim 6 wherein the clustering of meta information is based on at least one of contact entropy based features and Passive DNS (pDNS) based features.

12-17. (canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434